DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: an imaging device configured to, an image processing unit configured to, and a graphical user interface configured to in claims 1-10.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this case, the imaging device is described as “a video camera of any camera type” in ¶0019 of Applicant’s disclosure, the image processing unit is described “as one or more processors programmed to carry out the functions of the unit in accordance software stored in the memory 240” in ¶0022, and the graphical user interface as being included in a server computer for user operation in ¶0034.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-15 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kirmuss (US 2003/0080878 A1).

Concerning claim 1, Kirmuss teaches a traffic monitoring system (¶0091: a system for monitoring moving vehicles), comprising: 
a roadside traffic sensor unit (¶0100; ¶¶0180-0181: recording device 101 detects traffic on a road), including: 
an imaging device configured to capture images of vehicles within a field-of-view of the imaging device (¶0043, ¶0095, ¶0100: video cameras to capture video image frames of traffic violators), 
an image processing unit configured to generate a recognition record from the captured images of a vehicle (¶¶0070-0071: recording control processor 116 to process the video image frames and obtain textual data for license plate numbers (corresponding to the claimed recognition record)), and 
a transceiver configured to transmit the recognition record (¶0228: wireless transceiver to transmit license plate information); 
an off-site device remote from the traffic sensor unit (¶0228: central base station to receive the data), the off-site device including: 
a transceiver configured to receive the recognition record transmitted by the traffic sensor unit and a hot list identifying one or more vehicles-of-interest (¶¶0070-0071, ¶0225, ¶0228: central base station to receive the information transmitted by recording device 101 and a database to identify a target list of vehicles), 
a memory configured to store the received recognition record for up to a retention period (¶0158, ¶¶0187-0188: a hard disk configured to store the recorded data on a rolling time interval; fig. 6A), and 
a processor configured to set the retention period based on a comparison of the recognition record to the hot list identified vehicles-of-interest (¶0035, ¶¶0070-0071, ¶¶0187-0188: processor 116 to determine a trigger event based on the license plate information being on the target list of vehicles and preserving the data for long-term storage in storage device 118).

Concerning claim 2, Kirmuss teaches the traffic monitoring system of claim 1, wherein the recognition record includes a license plate number of the vehicle (¶¶0070-0071; ¶0100: recording control processor 116 to process the video image frames and obtain textual data for the license plate numbers (corresponding to the claimed recognition record)).

Concerning claim 3, Kirmuss teaches the traffic monitoring system of claim 1, wherein the recognition record comprises a set of vehicle characteristics, including one or more of: type, class, make, model, color, year, drive type, license plate number, registration, trajectory, speed, and location of the vehicle (¶0044; ¶¶0070-0071; ¶0100: recording control processor 116 to process the video image frames and obtain textual data for the license plate numbers and radar hardware to detect the speed of a vehicle).

Concerning claim 4, Kirmuss teaches the traffic monitoring system of claim 1, wherein the processor is further configured to determine a hit status of the recognition record based on the comparison to the hot list, and wherein the retention period is set according to the hit status (¶0035, ¶¶0070-0071, ¶¶0187-0188: processor 116 determines a trigger event (corresponding to the claimed hit status) based on the license plate information being on the target list of vehicles and preserving the data for long-term storage based on the trigger event).

Concerning claim 5, Kirmuss teaches the traffic monitoring system of claim 4, wherein the retention period is set to a default retention period in response to the hit status indicating that the vehicle is not one of the vehicles-of-interest (¶0035; ¶¶0070-0071; ¶¶0187-0188: data is stored in temporary storage on a rolling time basis (corresponding to the claimed default retention period) when no trigger event occurs and the vehicle is not on the target list), and wherein the retention period is set to a first retention period, greater than the default retention period, in response to the hit status indicating that the vehicle is one of the vehicles-of-interest (¶0035; ¶¶0070-0071; ¶¶0187-0188: the long term storage is preserved, while the temporary storage is discarded on a first-in-first-out basis).

Concerning claim 8, Kirmuss teaches the traffic monitoring system of claim 1, wherein the retention period is zero (¶0187: when the storage device is full, recording is stopped and data is not retained (corresponding to the claimed zero retention period)).

Concerning claim 9, Kirmuss teaches the traffic monitoring system of claim 1, wherein the retention period is dynamically set based on one or more environmental conditions (¶0180; ¶¶0187-0188: trigger signals for initiating a recording mode, which initiates recording to long-term storage from temporary storage (corresponding to the claimed dynamically set retention period), include vehicular status, such as speed above a threshold or detection of a red light violation (corresponding to the claimed environmental conditions)).

Concerning claim 10, Kirmuss teaches the traffic monitoring system of claim 1, wherein the off-site device further comprises: a graphical user interface configured to enable a user to manually set the retention period (¶0035; ¶0112: central base comprises terminal 146 implemented as a user interface for operating the video recorder and adjusting the buffer to store the video during a programmable (manually set) time interval (retention period)).

Claim 11 is the corresponding method to the traffic monitoring system of claim 1 and is rejected under the same rationale.

Claim 12 is the corresponding method to the traffic monitoring system of claim 2 and is rejected under the same rationale.

Claim 13 is the corresponding method to the traffic monitoring system of claim 3 and is rejected under the same rationale.

Claim 14 is the corresponding method to the traffic monitoring system of claim 4 and is rejected under the same rationale.

Claim 15 is the corresponding method to the traffic monitoring system of claim 5 and is rejected under the same rationale.

Claim 18 is the corresponding method to the traffic monitoring system of claim 8 and is rejected under the same rationale.

Claim 19 is the corresponding method to the traffic monitoring system of claim 9 and is rejected under the same rationale.

Claim 20 is the corresponding method to the traffic monitoring system of claim 10 and is rejected under the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kirmuss (US 2003/0080878 A1) in view of Netradyne, Inc. (WO 2017/123665 A1).

Concerning claim 6, Kirmuss teaches the traffic monitoring system of claim 5. Kirmuss further teaches the system, wherein the retention period is set to the first retention period (¶0035; ¶¶0070-0071; ¶¶0187-0188: the long term storage is preserved). Not explicitly taught is wherein the retention period is set to the first retention period in response to the hit status further indicating a first severity level, and wherein the retention period is set to a second retention period, greater than the first retention period, in response to the hit status further indicating a second severity level.
Netradyne, Inc. (hereinafter Netradyne) teaches wherein the retention period is set to the first retention period in response to the hit status further indicating a first severity level, and wherein the retention period is set to a second retention period, greater than the first retention period, in response to the hit status further indicating a second severity level (¶¶0091-0092: events are cached for a certain amount of time and ranked based on severity, where relatively more sever events (hit status indicating a indicating a second severity level) are stored for a longer amount of time (second retention period, greater than the first retention period), compared to relatively less severe events as memory storage nears capacity). Accordingly, it would have been obvious to one of ordinary skill in the art, before the filing date of the claimed invention, to have combined the severity ranking disclosed in Netradyne in the traffic monitoring system of Kirmuss in order to prioritize storage of recording based on severity level for better storage management especially if storage nears full capacity (Netradyne, ¶0092).

Concerning claim 7, Kirmuss teaches the traffic monitoring system of claim 6. Netradyne further teaches the system, wherein the processor uses severity level data of the hit list to set the first retention period according to the first severity level and to set the second retention period according to the second severity level (¶¶0091-0092: events are ranked based on severity (severity level of the hit list), where the most severe events are kept in memory (set the retention periods according to severity) as memory storage nears full capacity).

Claim 16 is the corresponding method to the traffic monitoring system of claim 6 and is rejected under the same rationale.

Claim 17 is the corresponding method to the traffic monitoring system of claim 7 and is rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/            Primary Examiner, Art Unit 2425